DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 and 6/25/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian N. Tufte on 3/18/2022.
The application has been amended as follows: 

1. (Currently Amended) A wall mountable universal backplane for accepting a plurality of building control sensors, the wall mountable universal backplane comprising:
a housing configured to be secured relative to a wall of a building;

a controller operatively coupled to the electrical interface of each of the plurality of universal sensor receiving bays, the controller configured to automatically discover each of the compatible building control sensors, if any, received by the plurality of universal sensor receiving bays; and
a communication module operatively coupled to the controller for communicating with a building control system, wherein the controller is configured to transmit one or more control commands for controlling one or more building control devices of the building control system in response to one or more sensor readings from one or more of the compatible building control sensors meeting predetermined criteria. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, for example Nickerson et al. (US PGPub 2008/0027587), Bandyopadhyay et al. (US PGPub 2018/0292098), and Prunchniewski et al. (US PGPub 2014/0303782), teaches A wall mountable universal backplane for accepting a plurality of building control sensors, the wall mountable universal backplane comprising:
a housing configured to be secured relative to a wall of a building;

a controller operatively coupled to the electrical interface of each of the plurality of universal sensor receiving bays, the controller configured to automatically discover each of the compatible building control sensors, if any, received by the plurality of universal sensor receiving bays; and
a communication module operatively coupled to the controller for communicating with a building control system. 
However, Nickerson, Bandyopadhyay, and Prunchniewski individually nor in combination teach via the communication module the controller transmitting one or more control commands for controlling one or more building control devices of the building control system in response to one or more sensor readings from one or more of the compatible building sensors meeting predetermined criteria (as to newly amended independent claim 1). 
Nickerson, Bandyopadhyay, and Prunchniewski individually or in combination also fails to teach via the communication module the controller notifying a remote building controller of each of the compatible building control sensors that are received by the plurality of universal sensor receiving bays and discovered by the controller (as to independent claim 16).

Accordingly, the present claims are allowable over the prior art and thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115